UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6937



KEVIN FIDEL ROBINSON,

                                             Petitioner - Appellant,

          versus

SAMUEL V. PRUETT, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-168)


Submitted:   March 13, 1997                 Decided:   March 18, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Kevin Fidel Robinson, Appellant Pro Se. Thomas Cauthorne Daniel,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny

Appellant's motion for default judgment, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-
trict court. Robinson v. Pruett, No. CA-95-168 (E.D. Va. June 6,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2